Cook, J.,
concurring in part and dissenting in part. I concur with paragraph one of the syllabus but respectfully dissent from paragraphs two and three.
I

The “No Stay” Provision

I dissent from paragraph two of the syllabus, holding that the “no stay” provision violates the doctrine of separation of powers in that it interferes with the exercise of a court’s inherent powers. The majority reaches this conclusion by reasoning that among a court’s inherent powers necessary “ ‘to secure and safeguard the free and untrammeled exercise of their judicial functions’ ” and to secure “ ‘the orderly and efficient administration of justice’ ” is a court’s ability to grant or deny stays. Among the authority the majority cites for this proposition is Hale v. State (1896), 55 Ohio St. 210, 212-213, 45 N.E. 199, 200. In Hale, we *469held that the court possesses the inherent authority to issue contempt orders. Unlike the power to stay, the power to issue contempt orders deals with the court’s ability to regulate the conduct of the parties and witnesses before it and to ensure that each party is given a fair opportunity to collect and present its evidence. Such safeguarding is at the core of a court’s ability to administer justice. However, such is not always the case with regard to the court’s power to stay proceedings.
By the majority’s own standard, a court’s inherent ability to grant or deny a stay is not a general power, but is an extraordinary remedy limited to those times when necessary to the administration of justice. For example, the majority cites Landis v. N. Am. Co. (1936), 299 U.S. 248, 254-255, 57 S.Ct. 163, 166, 81 L.Ed. 153, 158, where the Supreme Court held that a stay of proceedings is incidental to the court’s inherent power to control and manage its docket and will be granted only in the rare case. Because the appeal of an ALS is limited in scope and defined by statute, courts do not need to stay the license suspension for the outcome in the criminal case in order to streamline the issues in the appeal. See R.C. 4511.191(H)(2). Therefore, such a stay does not implicate a court’s ability to manage or control its docket as contemplated in Landis, supra.
A stay is also necessary to the administration of justice where a court seeks to prevent the undue hardship or irreparable injury resulting from the enforcement of a determination which may have been wrong. See, e.g., State v. Smith (1989), 42 Ohio St.3d 60, 61, 537 N.E.2d 198, 200 (courts have no inherent authority to suspend criminal sentences except to suspend execution of a sentence pending appeal or a motion for a new trial).
Initially, we note that the circumstances under which an ALS is imposed all but ameliorates the wrong determination concern. An ALS is imposed for one of two reasons — refusing to submit to chemical testing or failing the test. Because the ALS for refusing the test is not ultimately dependent on the accused’s conviction of an OMVI offense, that judicial determination has no bearing on the propriety of the enforcement of the ALS. On the other hand, where an ALS is imposed for failing the test, there is a good indication that the driver was, in fact, operating a motor vehicle with a prohibited blood-alcohol level. While the accused still enjoys the judicial safeguards requisite to a criminal conviction, the interim suspension imposed for remedial purposes is justified. The suspension is reasonably likely to remove a threat from the roadways pending a judicial determination of guilt, thereby promoting public safety.
Moreover, the granting of a license is a privilege and not an absolute property right, State v. Williams (1996), 76 Ohio St.3d 290, 667 N.E.2d 932; Dobbins v. Ohio Bur. of Motor Vehicles (1996), 75 Ohio St.3d 533, 538, 664 N.E.2d 908, 912; Doyle v. Ohio Bur. of Motor Vehicles (1990), 51 Ohio St.3d 46, 51, 554 N.E.2d 97, *470102, and the temporary loss or suspension of this privilege is an “inconvenience.” Columbus v. Adams (1984), 10 Ohio St.3d 57, 60, 10 OBR 348, 350, 461 N.E.2d 887, 890. Thus, an ALS imposed under R.C. 4511.191 does not by law qualify as an undue hardship or irreparable injury.
A stay of an ALS is neither necessary to control or manage a court’s docket nor necessary to prevent undue hardship or irreparable harm. Accordingly, I would find that the “no stay” provision does not violate the separation of powers doctrine because the power to stay the ALS is not an inherent power essential to the administration of justice.
By allowing the judiciary to stay the ALS, the majority thwarts the remedial purpose of driver’s license suspensions. The ALS is intended to protect the public by removing drunk drivers from our highways until a judicial determination of the four statutory criteria set forth in R.C. 4511.191(H)(1) is made. If R.C. 4511.191 is to have any meaningful remedial purpose, the “no stay” provision must be enforced.
II

Due Process and R.C. 4511.195

The majority also holds that R.C. 4511.195 violates due process as applied to the owner of a vehicle that has been seized and immobilized when the vehicle was being operated by a third party, primarily because a possible five-day delay exists before an “innocent owner” can assert this defense. This possible delay, according to the majority, “significantly increases the weight of the private interest of the vehicle owner,” causes an “obvious” and “extremely high” risk of erroneous deprivation, and removes the statute one more step from a compelling public safety interest. Yet, the trial court here has found that Omni, a closely held corporation, could not be an “innocent owner” in light of Hochhausler’s roles as Omni’s president and majority shareholder. That finding has not been challenged and, therefore, is not at issue today.
In Calero-Toledo v. Pearson Yacht Leasing Co. (1974), 416 U.S. 663, 94 S.Ct. 2080, 40 L.Ed.2d 452, the United States Supreme Court considered and rejected a due-process challenge to the seizure of a yacht when its owner was not involved in any criminal activity and was unaware that the lessee of the yacht had engaged in illegal activities upon it. The court held that a seizure without prior notice and opportunity to be heard does not violate due process where the seizure serves a significant government interest, there is a special need for prompt action, and the seizure is not initiated by self-interested parties. Id. at 678-680, 94 S.Ct. at 2089-2090, 40 L.Ed.2d at 465-466.
*471As was held in Calero-Toledo, due process is not violated by the seizure in this case. This seizure serves the important government interest of promptly eliminating recidivist drunk driving by immediately removing the instrumentality of the drunk-driving offense. There also exists a special need for prompt seizure, since a car, like a yacht, could be removed to another jurisdiction or concealed if advance notice of the seizure were to be given. Id. at 679, 94 S.Ct. at 2090, 40 L.Ed.2d at 466. The seizure is not initiated by self-interested private parties, but rather is initiated by law enforcement officers under narrowly tailored circumstances. The seizure is warranted only when a driver has at least one prior OMVI conviction within the preceding five years, the driver’s record of prior arrests is easily verifiable, the arrest may be weighed according to objective criteria, and the statute employs extensive notice provisions.
Moreover, persons affected by the seizure are given a prompt opportunity to be heard. The driver or innocent owner is given an opportunity to appeal the immobilization at the initial hearing, which must be held within five days of the arrest. The request for an appeal may also be made at any time thereafter.
For these reasons, I cannot agree that R.C. 4511.195 violates due process or that the “no stay” provision of R.C. 4511.191 violates the separation of powers doctrine.
Patton, J., concurs in the foregoing opinion.